DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 1/13/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 10/13/2021 listed below have been reconsidered as indicated.
a)	Compliance with the requirements for patent applications containing nucleotide sequence disclosures are acknowledged.

b)	The amendments to the abstract are acknowledged.

c)	The amendments to the specification are acknowledged.

d)	The objections and rejections of claims 1, 3, 5, 6 and 8 are rendered moot by the cancellation of the claims and are withdrawn as such.

e)	The previous objections of claims 2, 4 and 9 are withdrawn in view of the amendments to the claims.

f)	The rejection of claim 7 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more are withdrawn in view of the amendments to the clams require a particular set of primers. 

g)	The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claim.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
The drawings were received on 1/13/2022.  These drawings are not accepted because the text is highly pixelated and not suitable for publication. In particular, the text of Fig. 2 is difficult to read and the contrast between the text and the gel image in Fig. 3 is not sufficient such that the material is not clearly presented.

Claim Objections
The following are new objections addressing the amendments to the claims.
Claim 2 is objected to because of the following informalities:  in line 3 the claim recites “marker SEQ7593 closely” rather than “marker SEQ7593 is closely”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: in line 4 the claim recites “located on tenth chromosome” rather than “located on the tenth chromosome”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  in line 7 the claim recites “lacks of a 5 bp” rather than “lacks a 5 bp”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  in line 10 the claim recites “the nucleotide sequence of primer pair” rather than “the nucleotide sequence of the primer pair”.  Appropriate correction is required.

4 is objected to because of the following informalities:  in line 3 the claim recites “marker SEQ7593 closely” rather than “marker SEQ7593 is closely”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  in line 5 the claim recites “located on tenth chromosome” rather than “located on the tenth chromosome”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  in line 8 the claim recites “the nucleotide sequence of primer pair” rather than “the nucleotide sequence of the primer pair”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  in line 4 the claim recites “the presence of the TCATA deletion in the Indel molecular marker SEQ7593” rather than “the presence of a TCATA deletion in the Indel molecular marker SEQ7593 at position 129 to 133 of SEQ ID NO: 1”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  in lines 7 and 8 the claim recites “a TCATA deletion” and “TCATA deletion”, respectively rather than “the TCATA deletion” and “the TCATA deletion”, respectively.  Appropriate correction is required.

7 is objected to because of the following informalities:  in line 10 the claim recites “marker SEQ7593 closely” rather than “marker SEQ7593 is closely”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  in line 11 the claim recites “located on tenth chromosome” rather than “located on the tenth chromosome”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: starting in line 2 the claim recites “knocking out a base base 5 bp” rather “knocking out a 5 bp”.  Appropriate correction is required.

Claim Interpretation
Claim 2 broadly encompasses any primer pair where the nucleotide sequence of one primer of the pair is SEQ ID NO: 3 (i.e. consists of SEQ ID NO: 3) and the nucleotide sequence of the other primer of the pair is SEQ ID NO: 4 (i.e. consists of SEQ ID NO: 4).

Claim 4 is drawn to a kit comprising a primer pair, where the nucleotide sequence of one primer of the pair is SEQ ID NO: 3 (i.e. consists of SEQ ID NO: 3) and the nucleotide sequence of the other primer of the pair is SEQ ID NO: 4 (i.e. consists of SEQ ID NO: 4).



Claim 9 is drawn to a method of breeding of photoperiod sensitivity in pumpkins, comprising knocking out of a 5 bp fragment between positions 129 and 133 in the Indel molecular marker as shown in SEQ ID No:1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 2 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	The claims require primer pairs having the nucleotide sequences of SEQ ID NOs: 3 and 4, which are a naturally occurring sequences within the 10th chromosome of Cucurbita moschata. Such nucleic acids are not substantially different than naturally occurring genomic DNA sequences from Cucurbita moschata.

Response to the traversal of the 101 rejections
	The Remarks argue the amendments render the rejections of claims 2 and 4 moot (p. 10). The Remarks argue the sequences of SEQ ID NOs: 3 and 4 are not natural nucleotide sequences but are artificially designed to target SEQ ID NO: 1 and SEQ ID NO: 2 (p. 10).
	The arguments have been fully considered but are not persuasive. SEQ ID NO: 1 and 2 are located on the tenth chromosome of the pumpkin Cucurbita moschata and thus, is a naturally occurring genomic sequence. The primers of SEQ ID NO: 3 and 4 are designed to amplify SEQ ID NO: 1 and 2 in the genomic DNA of Cucurbita through complementarity to SEQ ID NO: 1 and 2 and the complementary sequences of SEQ ID NO: 1 and 2. Because they are complementary to the SEQ ID NO: 1 and 2 and their complements, SEQ ID NO: 1 and 2 have naturally occurring sequences.
	The examiner’s position is consistent with the guidance provided by the Office in MPEP 2106.04(b) and 2106.04(c), which seeks to implement court precedent regarding the patent eligibility of primers.

Conclusion
Claim 7 is objected to as being dependent upon a rejected base claim, i.e., claim 2, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 is indicated as allowable subject matter, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634